*1084Appeal from an order of the Family Court, Oneida County (James R. Griffith, J), entered April 13, 2006 in a proceeding pursuant to Family Court Act article 6. The order granted the petition awarding custody of the child to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the petition is dismissed.
Memorandum: Family Court erred in concluding that there were no “extraordinary circumstances” and in granting the petition awarding custody of the child to petitioner, the child’s mother. Here, the child, who was 10 years old at the time of the hearing, had been in the custody of respondent, her grandmother, since shortly after her birth. We thus conclude that there was an extended disruption of custody between petitioner and her child establishing extraordinary circumstances (see Domestic Relations Law § 72 [2] [a], [b]). We further conclude that it is in the child’s best interests to remain with respondent (see Matter of Bevins v Witherbee, 20 AD3d 718 [2005]). Present— Scudder, EJ, Martoche, Centra, Fahey and Pine, JJ.